Day, J.
Appellant’s counsel concede that the case of Lucas v. Sawyer, 17 Iowa, 517, is adverse to the position which they assume, and in an argument exhibiting much research and earnestness, they ask that that decision be re-examined and overruled. Lucas v. Sawyer was decided in *3701864. It is not a hasty or ill-considered decision, but, upon the contrary, the question is elaborately discussed and deliberately determined. The decision announces a rule of property. Eor seventeen years it has passed unchallenged by the legislature, and, so far as we are advised, by the profession. It was followed in Sturdevant v. Norris, 30 Iowa, 65, and, quite recently, in Parker v. Small, 55 Iowa, 732. This seems to be a most fitting occasion for the application of the salutary maxim, stare decisis et non quieta movere. The demurrer, in our opinion, was properly sustained.
Affirmed.